        Case 3:20-cr-00203-JO      Document 26      Filed 06/02/21     Page 1 of 5




 Tara Herivel, LLC
 OSB #070418
 811 SW Naito Parkway, Suite 420
 Portland, Oregon 97204
 Ph: (503) 893-5525
 Tara@heriveldefense.com


                         UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON


  UNITED STATES OF AMERICA,                       No. 3:20-cr-00203-JO

                            Plaintiff,           DEFENDANT’S SENTENCING
                 v.                              MEMORANDUM

  ANDREW STEVEN FAULKNER,                        Hearing: June 9, 2021 at 10:00 AM

                            Defendant.           Honorable Robert E. Jones



      Defendant Andrew Faulkner hereby submits the following sentencing

 memorandum for the Court’s consideration through his attorney Tara Herivel for his

 sentencing on June 9, 2021.

                                         Introduction

      1. Current Charges
      Case No. 3:20-cr-00203-JO
       Andrew Steven Faulkner was charged by Information on or about July 6, 2020 with

 one count of Assault on a Federal Officer per 18 U.S.C. § 111(a)(1), a Class A Misdemeanor.

       On January 13, 2021, Mr. Faulkner pled guilty to the following conduct:


1 SENTENCING MEMORANDUM for ANDREW FAULKNER
                                                                       Law Office of Tara Herivel, LLC
                                                                     811 S.W. Naito Parkway, Suite 420
                                                                               Portland, Oregon 97204
                                                                                     Ph: (503) 893-5525
                                                                             Tara@heriveldefense.com
        Case 3:20-cr-00203-JO       Document 26       Filed 06/02/21     Page 2 of 5




      Count 1: On July 4-5, 2020, I was present outside the Mark O. Hatfield Courthouse
      in Portland, Oregon during protests, at which time law enforcement were present.
      One of the responding law enforcement officers was an uniformed Federal
      Protective Services Officer carrying out his official duties at the time. At
      approximately 3:00 a.m. on July 5, 2020, I shined a high-powered green laser,
      which struck the arm and eyes of the officer.


                               Sentencing Procedure Overview

      In imposing a sentence, “the overarching statutory charge for a district court is to

 “‘impose a sentence sufficient, but not greater than necessary’” to serve the statutory

 purposes of sentencing as set forth in 18 U.S.C. § 3553(a). United States v. Carty, 520 F3d

 984, 991 (9th Cir. 2008). The Court begins its deliberative process by first determining

 the applicable guideline range under the U.S. Sentencing Guidelines. Id. The

 Guidelines are “the ‘starting point and the initial benchmark,’” Id., citing Kimbrough v.

 United States, 552 U.S. 85 (2007), quoting Gall v. United States, 552 US 38 (2007).

      Next, the Court considers the factors listed in Section 3553(a) to determine

 whether there is support for the sentence suggested by the parties. Carty, 520 F3d at

 991. These factors include the nature and circumstances of the offense and the history

 and characteristics of the defendant; the need for the sentence imposed to reflect the

 purposes of sentencing including respect for the law, deterrence, protection of the

 public, and providing defendant with needed care and training in the most effective

 manner; the kinds of sentences available and the sentencing range; the need to avoid

 unwarranted sentence disparities; and the need to provide restitution to any victims.

2 SENTENCING MEMORANDUM for ANDREW FAULKNER
                                                                         Law Office of Tara Herivel, LLC
                                                                       811 S.W. Naito Parkway, Suite 420
                                                                                 Portland, Oregon 97204
                                                                                       Ph: (503) 893-5525
                                                                               Tara@heriveldefense.com
        Case 3:20-cr-00203-JO        Document 26      Filed 06/02/21       Page 3 of 5




      “The district court may not presume that the Guidelines range is reasonable.”

 Carty, 520 F.3d at 991, citing Rita v. United States, 551 U.S. 338, (2007), and Gall v. United

 States, 552 U.S. 38 (2007). “Nor should the Guidelines factor be given more or less

 weight than any other. While the Guidelines are to be respectfully considered, they are

 one factor among the § 3553(a) factors that are to be taken into account in arriving at an

 appropriate sentence.” Id., Carty, citing Kimbrough, 552 U.S. 85 (2007), and Gall.

                                   Sentencing Discussion

      Mr. Faulkner agrees with the Pretrial Sentencing Investigation Report (PSR)

 calculation of the applicable sentencing range for his charges and criminal history score

 per the 2018 United State Sentencing Guidelines (USSG). Mr. Faulkner does not dispute

 his offense level calculation is a total offense level of 11. He does not dispute his total

 criminal history score is zero with a criminal history category of I.

      Mr. Faulkner enters a joint recommendation for a three-year term of probation,

 including a 6 month period of home detention and 40 hours of community service. Mr.

 Faulkner understands his advisory sentencing guideline range is between 6-12 months

 with a three level reduction for acceptance of responsibility per USSG § 3E1.1.

      1. Supervision status

            Mr. Faulkner has been out of custody for the duration of his pending charges

 under supervision by Pretrial Services since July 2020. He has been in compliance with

 the terms of his supervision and has established a good relationship with his Pretrial

 Officer.

3 SENTENCING MEMORANDUM for ANDREW FAULKNER
                                                                           Law Office of Tara Herivel, LLC
                                                                         811 S.W. Naito Parkway, Suite 420
                                                                                   Portland, Oregon 97204
                                                                                         Ph: (503) 893-5525
                                                                                 Tara@heriveldefense.com
           Case 3:20-cr-00203-JO   Document 26     Filed 06/02/21     Page 4 of 5




      2.     Family History, Background and 18 U.S.C. § 3553(a) Factors

      Mr. Faulkner’s family history and other background information is provided

separately in the Confidential Supplement under seal pursuant to Standing Order 2018-1.



      DATED 2 June 2021.



                                                                        /s/Tara Herivel
                                                           Tara Herivel, OSB No. 070418
                                         Of Attorneys for Christopher Arthur, Defendant




4 SENTENCING MEMORANDUM for ANDREW FAULKNER
                                                                      Law Office of Tara Herivel, LLC
                                                                    811 S.W. Naito Parkway, Suite 420
                                                                              Portland, Oregon 97204
                                                                                    Ph: (503) 893-5525
                                                                            Tara@heriveldefense.com
       Case 3:20-cr-00203-JO      Document 26      Filed 06/02/21     Page 5 of 5




                                 CERTIFICATE OF SERVICE

     I, Tara Herivel, hereby certify that, on June 2, 2021 I made service of Defendant’s

 SENTENCING MEMORANDUM, upon the following interested parties:


     Ashley Cadotte, AUSA
     1000 SW Third Avenue, Suite 600
     Portland, OR 97204


                                                                  Respectfully Submitted,

                                                                         /s/Tara Herivel
                                                            Tara Herivel, OSB No. 070418
                                                                  Attorney for Defendant




5 SENTENCING MEMORANDUM for ANDREW FAULKNER
                                                                      Law Office of Tara Herivel, LLC
                                                                    811 S.W. Naito Parkway, Suite 420
                                                                              Portland, Oregon 97204
                                                                                    Ph: (503) 893-5525
                                                                            Tara@heriveldefense.com
